DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
5.	Claims 1-4, 6, 9, 10, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ruutu et al. (US 7,032,111 B1) in view of Bahr et al. (US 2010/0042831 A1) and Chilukoor et al. (US 2008/0137534 A1, hereinafter “Chilukoor”) and Dees et al. (US 2021/0160213 A1, hereinafter “Dees”).
 Regarding claims 1, 16, and 18, Ruutu teaches a communication control apparatus comprising: a memory storing instructions; and one or more processors configured to execute the instructions to: receive one or more packets from a transmitting apparatus (e.g., fig. 7, Network Element, NE, 20 receives packets 100 and 150 from the source 10), and transmit the one or more packets to the receiving apparatus (e.g., fig. 7, NE 20 transmits packets 110 and 160 from the destination 30); wherein receive, from the receiving apparatus, one or more acknowledgement packets for the one or more packets, the one or more acknowledgement packets being unable to be generated and modified at a relay point between the receiving apparatus and the transmitting apparatus (e.g., fig. 7, NE 20 receives ACK 120 and 160 from the destination 30. Col. 3, lines 53-67, if the IP traffic is encrypted, the intermediate nodes cannot identify the TCP messages. Therefore, the intermediate nodes are unable to perform control mechanisms based on the TCP ACK messages, Col. 4, lines 58- Col. 5, line 20, Encrypted IP packets are decrypted at the source host. Col. 6, lines 35-45, an indication that a TCP ACK message is contained in an encrypted IP datagram is placed in the header of the IP datagram. This allows the intermediate network element to perform processing based on the ACK message despite the fact that the ACK messages are encrypted. Col. 8, lines 32-36, no TCP payload data needs to be sent without encryption, even if a TCP packet contains both an ACK message and payload data); and wherein  transmit the one or more acknowledgement packets to the transmitting  apparatus; and  perform control of the one or more packets or the one or more acknowledgement packets so that the transmitting apparatus changes a transmission rate (fig. 7, col. 8, lines 44-67, NE 20 observes congestion and delays ACK. If the network is congested at this time, the NE 20 delays the packet containing the ACK. When the congestion has eased enough, the network element forwards the delayed ACK 140 to the source host. In case, the network is not congested, the network element simply forwards the ACK 180 without delay).
	Ruutu does not explicitly teach the one or more packets being transmitted from the transmitting apparatus to a receiving apparatus and being unable to be generated and modified at a relay point between the transmitting apparatus and the receiving apparatus.
Bahr teaches the one or more packets being transmitted from the transmitting apparatus to a receiving apparatus and being unable to be generated and modified at a relay point between the transmitting apparatus and the receiving apparatus (fig. 4, ¶ [0015], ¶ [0043], The data portion of the data packet is encrypted in source node S using the key derived from the master key PMK (S, D) agreed at the third point in time T3 between S and D. Thus, for the forwarding of the data packet from node I to target node D there is no need for cryptographic operations on the data portion of the data packet in node I. The data portion can be forwarded transparently and without changes to the target node D, where it is decrypted using a key derived from the master key PMK (S, D)).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transmit/receive the one or more encrypted packets in both directions to/from the transmitter/receiver in the system of Ruutu to establish a further level of security (¶ [0015] of Bahr).
	Ruutu in view of Bahr does not explicitly teach estimate a target transmission rate between the transmitting apparatus and the receiving apparatus; estimate a current transmission rate between the transmitting apparatus and the receiving apparatus, wherein the control is performed based on difference between the current transmission rate and the target transmission rate.
	Chilukoor teaches estimate a target transmission rate between the transmitting apparatus and the receiving apparatus; estimate a current transmission rate between the transmitting apparatus and the receiving apparatus, (fig. 5B, ¶ [0052], implement in-band flow control measures by changing the rate at which the one or more data packets are forwarded. In one example, to implement in-band flow control measures, transmit feature 216 includes current data rate 516C and target data rate 516D, ¶ [0053], ¶ [0054], ¶ [0057] and ¶ [0058]); wherein the control is performed based on difference between the current transmission rate and the target transmission rate (¶ [0053], current data rate value is then compared to a target data rate value maintained/stored in 516D. ¶ [0054], the comparison results may be indicated/communicated by a bit flag. The bit flag may be selectively asserted based on whether the current data rate is greater or less than the target data rate. In other words, ¶ [0055], if both bit flags are asserted (e.g., current data rate is less than target data rate), then transmit feature 216 may indicate to transmit port 112A via communication link 515 that one or more data packets can be forwarded to node 120. If either bit flag is de-asserted, transmit feature 216 may indicate to transmit port 112A to not forward the one or more data packets. In other words, the control is performed based on the current data rate not being same as the target data rate).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to estimate a target transmission rate and current transmission rate between the transmitting apparatus and the receiving apparatus and to perform the control based on difference between the current transmission rate and the target transmission rate in the system of Ruutu in view of Bahr to provide QoS.
	Ruutu does not explicitly teach wherein the control includes discarding of a part of the acknowledgement packets. 
Dees teaches wherein the control includes discarding of a part of the acknowledgement packets (fig. 4, ¶ [0032], the device T applies the criterion to filter out acknowledgment messages and forwards these encrypted acknowledgment messages at a reduced rate (by discarding half of the acknowledgment messages) to device S. The reduced rate included in the message Y is specified as a maximum time that the relay device discards acknowledgments or the reduced rate can be specified as a percentage, or as an integer indicative of a number of acknowledgments to discard ).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to discard part of the acknowledgment packets in the system of Ruutu in view of Bahr and Chilukoor to further enhance system efficiency ( ¶ [0032] and ¶ [0038] of Dees).
 	Regarding claim 2, Ruutu in view of Bahr, Chilukoor and Dees teaches the communication control apparatus according to claim 1, wherein the control includes adjustment of transmission timing of the one or more acknowledgement packets or the one or more packets (Ruutu: fig. 7, col. 8, lines 44-67, NE 20 observes congestion and delays ACK. If the network is congested at this time, the NE 20 delays the packet containing the ACK. When the congestion has eased enough, the network element forwards the delayed ACK 140 to the source host. In case, the network is not congested, the network element simply forwards the ACK 180 without delay).
  	Regarding claim 3, Ruutu in view of Bahr, Chilukoor and Dees teaches the communication control apparatus according to claim 2, wherein the adjustment of the transmission timing includes reduction or increase of a transmission interval between the acknowledgement packets or a transmission interval between the packets (Ruutu: fig. 7, col. 8, lines 44-67, NE 20 observes congestion and delays ACK. If the network is congested at this time, the NE 20 delays the packet containing the ACK. When the congestion has eased enough, the network element forwards the delayed ACK 140 to the source host. In case, the network is not congested, the network element simply forwards the ACK 180 without delay).
  	Regarding claim 4, Ruutu in view of Bahr, Chilukoor and Dees teaches the communication control apparatus according to  claim 2, wherein the adjustment of the transmission timing includes causing a delay of transmission of the one or more acknowledgement packets or the one or more packets (Ruutu: fig. 7, col. 8, lines 44-67, NE 20 observes congestion and delays ACK. If the network is congested at this time, the NE 20 delays the packet containing the ACK. When the congestion has eased enough, the network element forwards the delayed ACK 140 to the source host). 
 	Regarding claim 6, Ruutu in view of Bahr, Chilukoor and Dees teaches the communication control apparatus according to claim 1.
Ruutu does not explicitly teach wherein the discarding is discarding of the acknowledgement packets at a predetermined probability, at a predetermined ratio, or at a predetermined time interval.
Dees teaches wherein the control includes discarding of a part of the acknowledgement packets; wherein the discarding is discarding of the acknowledgement packets at a predetermined probability, at a predetermined ratio, or at a predetermined time interval (fig. 4, ¶ [0032], the device T applies the criterion to filter out acknowledgment messages and forwards these encrypted acknowledgment messages at a reduced rate (by discarding half of the acknowledgment messages) to device S. The reduced rate included in the message Y is specified as a maximum time that the relay device discards acknowledgments or the reduced rate can be specified as a percentage, or as an integer indicative of a number of acknowledgments to discard).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to discard part of the acknowledgment packets at a predetermined probability, at a predetermined ratio, or at a predetermined time interval in the system of Ruutu in view of Bahr, Chilukoor and Dees to further enhance system efficiency ( ¶ [0032] and ¶ [0038] of Dees).
 	Regarding claim 9, Ruutu in view of Bahr, Chilukoor and Dees teaches the communication control apparatus according to  claim 1, wherein at least part of the packets is encrypted or authenticated, and at least part of the acknowledgement packets is encrypted or authenticated, as set forth above. 
  	Regarding claim 10, Ruutu in view of Bahr, Chilukoor and Dees teaches the communication control apparatus according to claim 9, wherein the at least part of the acknowledgement packets includes information for acknowledgement for the transmitting apparatus (Ruutu: Figs. 4, 7).
 	Regarding claim 14, Ruutu in view of Bahr, Chilukoor and Dees teaches the communication control apparatus according to claim 1, wherein the transmitting apparatus is a transmitting apparatus configured to use a first transmission control scheme or a second transmission control scheme, the first transmission control scheme is a transmission control scheme of controlling the transmission rate, based on whether or not packet loss occurs, and the second transmission control scheme is a transmission control scheme of controlling the transmission rate, based on network performance estimated from transmission and reception of the one or more packets (Ruutu: Fig. 7, Col. 9, the detection of congestion may be performed for example on the basis of packet delays, delays of  acknowledgment messages or by any other method known to a person skilled in the art).
 	Regarding claim 15, Ruutu in view of Bahr, Chilukoor and Dees teaches the communication control apparatus according to  claim 1, wherein the one or more packets are one or more data packets (Ruutu: Abstract, Fig. 7, .Bahr: ¶ [0015]).
6.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ruutu in view of Bahr, Chilukoor and Dees as applied to claim 1 above, and further in view of Jinzaki (US 2013/0176848 A1).
 	Regarding claims 7 and 8, Ruutu in view of Bahr, Chilukoor and Dees teaches the communication control apparatus according to  claim 1.
Ruutu does not explicitly teach wherein the control includes adjustment of transmission order of the packets. 
However, it is well known in the art to adjusts transmission order of the packets ; wherein the adjustment of the transmission order is making an adjustment of the transmission order of the packets so that the packets are transmitted in sequence order instead of received order, as evidenced by figs. 1-6, 14, ¶ [0139] of Jinzaki.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to adjust the transmission order of the packets in the system of Ruutu in view of Bahr, Chilukoor and Dees to further enhance system efficiency and reliability.
7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ruutu in view of Bahr, Chilukoor and Dees as applied to claim 1 above, and further in view of NTT DOCOMO INC (JP 2003-264579, hereinafter “NTT”).
Regarding claim 13, Ruutu in view of Bahr, Chilukoor and Dees teaches the communication control apparatus according to claim 1.
Ruutu does not explicitly teach wherein the one or more processors are configured to execute the instructions to: estimate a transmission control scheme used by the transmitting apparatus, wherein  the control is performed based on the transmission control scheme estimated.
NTT teaches estimate a transmission control scheme used by the transmitting apparatus, wherein  the control is performed based on the transmission control scheme estimated (¶ [0036], For the estimation of this TCP congestion control algorithm, whether or not the SACK option is used, the type of OS (operating system) used on the transmitting side, and the like are used. (5) As a result of the estimation of this TCP congestion control algorithm, when the TCP congestion control algorithm is SACK TCP, the packet transfer unit 14 is used during communication with the CWND value specified by the CWND specific unit 12, ¶ [0040]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to estimate a transmission control scheme used by the transmitting apparatus and to performed the control based on the transmission control scheme estimated in the system of Ruutu in view of Bahr, Chilukoor and Dees to further improve industrial applicability.
Response to Arguments
8.	Applicant's arguments filed on June 13, 2022 have been fully considered but they are not persuasive. 
9.	Applicant argues “…Claim 1 requires that “the control is performed based on difference between the current transmission rate and the target transmission rate.”... In the Office Action, the Examiner argues Dees discloses discarding packets. However, in the cited paragraph [0032], Dee merely discloses that “...forwards 34 these encrypted acknowledgement messages at a reduced rate to device S (e.g. by discarding half
of the messages) to enable further power reduction at device S, ...”. That is, Dee merely
discloses or teaches that packets are discarded to enable further power reduction. It does not disclose or suggest “the control is performed based on difference between the current transmission rate and the target transmission rate”…”
	Examiner respectfully disagrees and submits that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).

	In this case, Ruutu in view of Bahr, Chilukoor and Dees render obvious the

 amended claims, as set forth above.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477